                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                            )
                                                    )
               v.                                   )              No. 1:19-cr-
                                                    )
LAUREL BENNETT a/k/a Laurel Cole                    )
__________________________________________


                                PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 9th day of January, 2019.

       This 9th day of January, 2019.

                                                    SCOTT W. MURRAY
                                                    United States Attorney


                                             By:    /s/ Jennifer C. Davis
                                                    Jennifer C. Davis
                                                    Assistant U.S. Attorney


WARRANT ISSUED: ______________________
